DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figures 13 & 14 are newly submitted on December 21, 2019 after the application was originally filed on July 19, 2019.  The Examiner finds these figures to be new matter since they were not originally filed with the previous set of Drawings on July 19, 2019.  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The Examiner also notes that a re-submission of the Figures filed December 21, 2019 was made due to illegibility of several of the originally filed Drawings from July 19, 2019.  The Examiner accepts these drawings because the elements used in these Drawings appear to be originally supported by the originally filed Specification and these elements appear to be the same as the elements used in the originally filed Drawings with only a few exceptions requiring further clarification: 
for new Figure 1, element number 3C is listed, but this element number does not appear to be listed as part of originally filed Figure 1
for new Figure 9, element 32 is listed, but this element number does not appear to be listed as part of originally filed Figure 9
for new Figure 11, element 23 is listed, but this element number does not appear to be listed as part of originally filed Figure 11.
Specification
The disclosure is objected to because of the following informalities: the addition/amendments in the Specification on December 21, 2019 including:
On page 1, paragraph 1, “including image 43 from the provisional application which is a partial view of a right side angle view of the lower portion of FIG. 14”
On the bottom of page 3 through the top of page 4, “Enlarged view of center portion of FIG. 14”, “Enlarged view of upper portion of FIG. 14”, “Enlarged view of upper portion of FIG. 1”, “FIG 12 An embodiment illustrating the best mode”, “FIG. 13 Enlarged view of lower portion of FIG. 14”, “FIG. 14 Right-Front angle view of apparatus”
are not supported in the originally filed Specification and Drawings.  The Examiner objects to these amendments as new matter.  The Examiner notes that Applicant is using image 43 from the provisional application as support for the amendments, but the Examiner takes the position that image 43 does not provide enough clarity to detail the various components that Applicant states is part of new Figure 14, so the Examiner considers Figures 13 & 14 as well as the various amendments listed above to be new matter.  The Examiner suggests removing these amendments and reverting the description of Figure 9, 10, and 11 back to the original description.  Furthermore, the Examiner notes that the added description of Figure 12 is necessary since Figure 12 was originally filed but not described in the original Specification.  However, the Examiner notes that the phrase “the best mode” is not originally supported in the originally filed Specification and Drawings, and suggests removing this particular phrase for correction.
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “adapted provide water” on line 18 is missing a word such as “to” between “adapted” and “provide”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  the limitations “said anti-static tank” and “said anti-static pressure tank” on lines 18 & 20-21 should be rewritten to better reflect the earlier recitation of this limitation “an elevated anti-static pressure tank” on line 7.  Examiner suggests rewriting the limitations on lines 18 & 20-21 to read either “said anti-static pressure tank” or “said elevated anti-state pressure tank”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  the phrase “aid pump chamber” is misspelled and should be rewritten as “said pump chamber”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and dependent Claim 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “sediment” on line 12 of the claim.  It is not clear if this limitation is the same limitation as “sediment” as on line 2 of the claim, or if this is a different “sediment” limitation.  Examiner interprets it to be the same.
Claim 1 recites the limitation “sediment” on line 16 of the claim.  It is not clear if this limitation is the same limitation as “sediment” as on line 2 or line 12 of the claim, or if this is a different “sediment” limitation.  Examiner interprets it to be the same.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 
It is not clear how the limitation “a driller conduit, said driller conduit having a driller valve, said driller conduit adapted to suspend the sediment at the borrow site’ on lines 23-24 is supposed to interact or communicate with any other structural limitation in the claim since it does not connect to any other point in the claimed system.
It is not clear how the limitations “elevated upper tank and an elevated anti-static tank” communicate with either the “borrow site” or “the containment basin” and still have “water” to provide to “said syphon influx conduit”.   The “syphon flow” appears to travel from the “borrow site” to the “containment basin” and “effluent” .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 & 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beggs, (US 2009/0294356), in view of Kasparian et al., (“Kasparian”, US 2014/0263048), in further view of Korzeniowski, (US 8,246,818), in further view of Vette, (US 2017/0296946), and in further view of Martin et al., (“Martin”, US 4,892,658).
Claims 1 & 2 is directed to a sediment capture system, an apparatus or device type invention group.
Regarding Claims 1 & 2, Beggs discloses a sediment capture system that uses fluid gravity flow to establish syphon action and to hydrodynamically suspend sediment from an original site for syphon-based filtration, (See Abstract and paragraph [0001], Beggs), comprising, 
a containment basin, said containment basin comprised of a pump chamber and an outlet chamber, (Tank 19 and Riser 47, See Figure 7, and See paragraph [0050]),
a pump, said pump disposed within said pump chamber, (Pump 20 in Tank 19, See Figure 7, See paragraph [0050] & [0042]),
an elevated upper tank, (Riser 45 of Tank 53, See Figure 7, and See paragraph [0050]), and an elevated anti-static pressure tank, (Isolated Chamber 41, See Figure 7, and  See paragraph [0050]),
a filter assembly, (Filter Vessel 15, See Figure 7, and See paragraph [0050]), said filter assembly comprising an upper chamber and lower chamber, (Riser 46 directly above Filter Vessel 15, See Figure 7, and See paragraph [0050]), said lower chamber disposed below said upper chamber, (Filter Vessel 15 below Riser 46, See Figure 7, and See paragraph [0050]), , said filter assembly configured to receive a sediment-containing flowing slurry from a syphon influx conduit, (Filter Vessel 15 receives fluid from Dosing Siphon 43/Pipe 12 from Isolated Chamber 41, See Figure 7, and See paragraph [0050]), and to discharge effluent through an efflux conduit, (Effluent Conveyance Pipe 17 from bottom of Filter Vessel 15, See Figure 7, and See paragraph [0042]), said efflux conduit having an outlet with said outlet disposed within said outlet chamber, (Pipe 17 has section extending upwards into Riser 47, See Figure 7, and See paragraph [0050]), said filter assembly further configured to separate and capture sediment in said lower chamber, (Filter Vessel 15, See Figure 7, and See paragraph [0050] & [0042]), 
an anti-static pressure conduit from said anti-static tank adapted provide water to said syphon influx conduit via a syphon inlet connector, (Dosing Syphon 43/Pipe 12 in Isolated Chamber 41, See Figure 7, and See paragraph [0050]),
a conduit, (Discharge Pipe 21 after Control Valve 22a, See Figure 7 & 1, and See paragraphs [0050] & [0042]), 
aid pump chamber and said outlet chamber positioned to enable syphon flow from said original site to said outlet chamber, (All of the components in Figure 7 are fluidly interconnected such that syphon flow occurs at some point, for example Dosing Siphon 43/Pipe 12 between the original site and Riser 47, and fluid enters this system at Inlet 39, See Figure 7, and See paragraph [0050]).
Beggs does not explicitly disclose the pump connected to an electric power source, said upper chamber being separated from said lower chamber by an upper knife valve, said lower chamber having a lower knife valve, with a space between said upper knife valve and said lower knife valve to accommodate sediment accumulating therein, the efflux conduit being a syphon efflux conduit with an syphon outlet, said filter assembly further configured to discharge captured sediment by opening said lower knife valve, an anti-static pressure valve configured to control water flow through said anti-static pressure tank, the conduit being a driller conduit, said driller conduit having a driller valve, said driller conduit adapted to suspend the sediment at the original site, and the original site being a borrow site.
 Kasparian discloses the pump connected to an electric power source, (See paragraph [0022], Kasparian).  Additional features of this embodiment are included as part of the overall combination and are claim mapped to in the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of Beggs by incorporating the pump connected to an electric power source as in Kasparian because a “pump can…add to the electrical load’, (See paragraph [0005], Kasparian).  Thus, providing an electrical power source such as “solar powering” can “provide the power required”, (See paragraph [0004], Kasparian).
Modified Beggs does not disclose said upper chamber being separated from said lower chamber by an upper knife valve, said lower chamber having a lower knife valve, with a space between said upper knife valve and said lower knife valve to accommodate sediment accumulating therein, the efflux conduit being a syphon efflux conduit with an syphon outlet, said filter assembly further configured to discharge captured sediment by opening said lower knife valve, an anti-static pressure valve configured to control water flow through said anti-static pressure tank, the conduit being a driller conduit, said driller conduit having a driller valve, said driller conduit adapted to suspend the sediment at the original site, and the original site being a borrow site.
Korzeniowksi discloses the efflux conduit being a syphon efflux conduit with an syphon outlet, (Outlet Water Syphon Pipe 18, See Figure 1, and See column 3, lines 17-23, Korzeniowski), and an anti-static pressure valve configured to control water flow, (Inlet Water Valve 13 or Valve 40, See Figure 1, and See column 3, lines 10-12, lines 17-20, column 5, lines 35-42, Korzeniowski).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of modified Beggs by incorporating the efflux conduit being a syphon efflux conduit with an syphon outlet and an anti-static pressure valve configured to control water flow through said anti-static pressure tank as in Korzeniowski in order to “extend the filtration operation cycle and reduce the apparatus headroom, and the filter backwash water volume requirements”, (See Abstract, Korzeniowski).
Modified Beggs does not disclose said upper chamber being separated from said lower chamber by an upper knife valve, said lower chamber having a lower knife valve, with a space between said upper knife valve and said lower knife valve to accommodate sediment accumulating therein, said filter assembly further configured to discharge captured sediment by opening said lower knife valve, the conduit being a driller conduit, said driller conduit having a driller valve, said driller conduit adapted to suspend the sediment at the original site, or the original site being a borrow site.
Vette discloses said upper chamber being separated from said lower chamber by an upper knife valve, (Knife gate Valve in Inlet 701 of Housing 1123 which is lower than Housing 1101, See Figure 11, See paragraph [0152], [0171] & [0180], Vette), said lower chamber having a lower knife valve, (Knife gate valve in Outlet 719 of Housing 1123, See Figure 11, and See paragraph [0152], [0171] & [0180], Vette), with a space between said upper knife valve and said lower knife valve to accommodate sediment accumulating therein, (Housing 113 includes Sludge 750, See Figure 11, and See paragraph [0152], [0171] & [0180], Vette), said filter assembly further configured to discharge captured sediment by opening said lower knife valve, (See paragraph [0180], Vette), in which the conduit is a driller conduit, (Conduit extending from Outlet 719 or Drain Portals 715, See Figure 11, See paragraph [0130], [0123] & [0006], Vette).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of modified Beggs by incorporating said upper chamber being separated from said lower chamber by an upper knife valve, said lower chamber having a lower knife valve, with a space between said upper knife valve and said lower knife valve to accommodate sediment accumulating therein, said filter assembly further configured to discharge captured sediment by opening said lower knife valve as in Vette in order to include a separation/filtration chamber system that “processes incoming influents of slurries, solids and liquids at a high speed of operation accommodating any slurry flow rate”, (See Abstract, Vette), which can be applied to “provide economical transport, disposal, asset recovery, or beneficial reuse” for “sewage, septage and wastewater treatment”, (See paragraph [0006], Vette), as well as “dredging operations, (See paragraph [0006], Vette).
Modified Beggs does not disclose said driller conduit having a driller valve, said driller conduit adapted to suspend the sediment at the original site, or the original site being a borrow site.
Martin discloses said driller conduit having a driller valve, said driller conduit adapted to suspend the sediment at the original site, (Pipeline 48 connected to Infiltration Bed 50 from Denitrification Tank 46 with Means 51 for Disconnection (valving) within Pipeline 48, See Figure 1, See column 10, lines 55-68, Martin), and the original site being a borrow site, (Infiltration Bed 50, See Figure 1, and See column 10, lines 6-11, Martin).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of modified Beggs by incorporating the conduit being a driller conduit, said driller conduit having a driller valve, said driller conduit adapted to suspend the sediment at the original site, and the original site being a borrow site as in Martin in order to provide “environmentally-safe, unified treatment of a wastewater effluent”, (See column 2, lines 7-10, Martin), with a “disposal system which will better assure the removal of nitrates”, (See column 1, lines 65-67, Martin).
Additional Disclosures Included: Claim 2: The sediment capture system of claim 1 further comprising, a battery and a solar panel, said battery and solar panel configured to function as said electric power source, (See paragraph [0022], Kasparian).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M PEO/Primary Examiner, Art Unit 1779